
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.106


TAX ALLOCATION AGREEMENT

        This Agreement is entered into as of July 2, 2001, by and between
Mission Energy Holding Company, a Delaware corporation ("MEH"), and its
wholly-owned subsidiary, Edison Mission Energy, a Delaware corporation ("EME").

RECITALS

A.The Mission Group, a California corporation ("Mission Group"), has entered
into a tax allocation agreement with its wholly-owned first-tier subsidiaries,
including MEH (the "Group Agreement"), providing for an allocation between
Mission Group and its wholly-owned first-tier subsidiaries of tax benefits and
tax liabilities reflected in or resulting from the filing of combined or
consolidated income or franchise tax returns.

B.Pursuant to the Group Agreement, the first-tier subsidiaries of Mission Group
make and receive payments from time to time reflecting tax liabilities and
benefits realized by the corporate group arising from net operating income and
losses, net capital gains and losses, and credits against tax, attributable to
such first-tier subsidiaries and their subsidiaries.

C.The parties desire to further provide for the payment by MEH to EME or from
EME to MEH, as the case may be, of the Separate Tax Benefits or Separate Tax
Liabilities of EME and each of the subsidiaries which is owned directly or
indirectly by EME ("Lower Tier Subsidiaries"), calculated in accordance with the
Master Agreement (as such term is defined in the Group Agreement).

D.Terms used and not defined herein have the meanings given them in the Master
Agreement or the Group Agreement.

AGREEMENT

        NOW, THEREFORE, in consideration of the premises and of the mutual
covenants herein contained and for other good and valuable consideration, the
receipt of which is hereby acknowledged, the parties hereto agree as follows:

1.Tax Liability and Benefit Payments.    For each taxable period to which the
Master Agreement is applicable, MEH shall utilize the calculation made by Edison
International under the Master Agreement of the amount of the Separate Tax
Liability or Separate Tax Benefit (as such terms are defined in the Master
Agreement) of EME and its Lower Tier Subsidiaries. On each date that any payment
under the Master Agreement is to be made or received by MEH (or would have been
made or received if an amount had been owed or receivable), EME shall pay to MEH
the amount by which (a) the aggregate of the Separate Tax Liability of EME, if
it has a Separate Tax Liability, and the Separate Tax Liabilities of each of its
Lower Tier Subsidiaries which has a Separate Tax Liability, exceeds (b) the
aggregate of the Separate Tax Benefit of EME, if it has a Separate Tax Benefit,
and the Separate Tax Benefits of each of its Lower Tier Subsidiaries which has a
Separate Tax Benefit. If, for any such taxable period, (a) the aggregate of the
Separate Tax Benefit of EME, if it has a Separate Tax Benefit, and the Separate
Tax Benefits of each of its Lower Tier Subsidiaries which has a Separate Tax
Benefit exceeds (b) the aggregate of the Separate Tax Liability of EME, if it
has a Separate Tax Liability, and the Separate Tax Liabilities of each of its
Lower Tier Subsidiaries which has a Separate Tax Liability, MEH shall pay to EME
an amount equal to such excess.

All payments by either of MEH or EME shall be made without setoff, counterclaim
or deduction of any kind whatsoever, and whether or not payment is due or has
been received from Edison International under the Master Agreement or from
Mission Group under the Group Agreement. EME and its subsidiaries shall provide
to Edison International, Mission Group, and MEH, on a monthly basis, or upon
demand as necessary, all relevant information necessary to calculate federal and
state tax liabilities and payments.

2.Reconciliation of Tax Liability.    Upon receipt of each notice provided for
in Section 2 of the Group Agreement, relating to reconciliation of quarterly
estimated tax payments against the Consolidated Returns, MEH shall forthwith
determine and notify EME of the effect, if any, of such reconciliation on the
payments made to or received from EME. EME shall pay to MEH any additional tax
liability due, or receive payment

1

--------------------------------------------------------------------------------

from MEH for any overpayment, on the same date that MEH makes or receives any
payments under Section 2 of the Group Agreement.

3.Adjustments to Tax Liability.    If any adjustments are made to the income,
gains, losses, deductions or credits pertaining to EME or any of its Lower Tier
Subsidiaries, as reported in a Consolidated Return filed by Edison
International, by reason of the filing of an amended return or claim for refund,
or arising out of an audit of such Consolidated Return by the Internal Revenue
Service or applicable state agency, then the Separate Tax Liability or the
Separate Tax Benefit of EME or such Lower Tier Subsidiary shall be redetermined
to give effect to any such adjustment as if it had been made as part of the
filed Consolidated Return. If any interest or penalty is to be paid or interest
received as a result of a tax deficiency or refund, such interest or penalty
shall be allocated in accordance with the item(s) giving rise to such interest
or penalty. MEH agrees to exercise its contest rights under the Group Agreement
on behalf of EME and the reasonable costs so incurred by MEH shall be allocated
upon such basis as is mutually agreed to by MEH and EME in advance of such
contest. If, as a result of such redetermination, any amounts due to MEH or EME
under this Agreement, as the case may be, shall exceed the amounts previously
paid to such party, then payment of such excess shall be made by the appropriate
party, as the case may be, on the earliest date on which (i) Edison
International shall pay, or be deemed to have paid, any additional taxes
resulting from any such adjustment; (ii) Edison International shall receive, or
be deemed to have received, a refund of taxes resulting from any such
adjustment; or (iii) such adjustment shall become final. Any payment between MEH
and EME pursuant to (i) or (ii) above, however, shall not become final until the
adjustment with respect to which the redetermination was made becomes final. For
purposes of this Section 3, an adjustment shall become final at the time of the
expiration of the applicable statute of limitations with respect to the taxable
period to which such adjustment relates, or, if such adjustment was made
pursuant to a decision of a court, at the time such decision shall become final.

4.Carryovers and Carrybacks.    If, for any taxable period ending on or after
December 31, 1986, EME or any of its Lower Tier Subsidiaries has Net Losses
which, under the applicable tax codes may be carried over or carried back to any
taxable period in which Edison International filed, or reasonably anticipates
that it will file, a Consolidated Return which includes EME, and such Net Losses
give rise to a reduction in the tax liability of the Consolidated Group that
would not have arisen if EME or such Lower Tier Subsidiary were excluded from
the Consolidated Group for any such taxable period, MEH shall pay to EME an
amount equal to the actual reduction in the tax liability of the Consolidated
Group for the taxable period to which such Net Losses may be carried, which is
attributable to such carryover or carryback. Payment of such amount shall be
made by MEH (i) in the case of a carryover, on or before the later of (a) the
15th day of the third month after the end of the taxable period with respect to
which the tax liability of the Consolidated Group was reduced and (b) the date
on which such reduction in tax liability is finally determined, which shall be
not later than 90 days after the Consolidated Return for such taxable period is
filed; and (ii) in the case of a carryback, when the Consolidated Group shall
receive, or be deemed to receive, the refund attributable to such carryback.

5.Priority of Payments.    Notwithstanding anything to the contrary in this
Agreement, all payments from MEH to EME for Separate Tax Benefits of EME and its
Lower Tier Subsidiaries shall be subject to (a) the provisions of the Master
Agreement establishing a priority for payments of Separate Tax Benefits to
Southern California Edison Company and its subsidiaries and (b) the provisions
of the Group Agreement establishing a priority for payments of Separate Tax
Benefits to Edison Capital and its subsidiaries. Should any question arise as to
the proper calculation of the Separate Tax Benefits or Separate Tax Liabilities
of EME and its Lower Tier Subsidiaries, the determination of such question by
Edison International shall be final.

6.Termination.    MEH and EME recognize that the Group Agreement may be
terminated or modified by Mission Group in accordance with its terms. Should the
Group Agreement be so terminated or modified, this Agreement shall be terminated
or deemed to be similarly modified, as the case may be, as of the same effective
date and to the same extent as the termination or modification of the Group
Agreement.

7.Successors and Beneficiaries.    This Agreement may not be assigned, pledged,
transferred or hypothecated by MEH or EME without the express, mutual, written
consent of MEH and EME, and the express, written consent of Mission Group.

8.Counterparts.    This Agreement may be executed in one or more counterparts,
each of which shall be an original and all of which taken together shall
constitute one and the same agreement.

2

--------------------------------------------------------------------------------

9.Governing Law.    This Agreement shall be governed by and construed in
accordance with the laws of the State of California.

        IN WITNESS WHEREOF, the parties have executed this Agreement by their
respective officers thereunto duly authorized as of the date first above written

    MISSION ENERGY HOLDING COMPANY
 
 
By:
/s/  THEODORE F. CRAVER, JR.      

--------------------------------------------------------------------------------

Theodore F. Craver, Jr.
 
 
EDISON MISSION ENERGY
 
 
By:
/s/  KEVIN M. SMITH      

--------------------------------------------------------------------------------

Kevin M. Smith

3

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.106

